Citation Nr: 1513977	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1972 to April 1978, and from September 1990 to June 1991 he was a member of the U.S. Navy Reserve (USNR), during which he performed active service in the Southwest Asia Theater of Operations. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for right knee strain.

In January 2015, the Veteran appeared at a Board hearing at the RO before the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2010 VA examination report reflects that the examiner opined that there was less than a 50-percent probability that the Veteran's currently diagnosed post-operative right knee disability is causally connected to his active service.  Although the examiner noted entries in the service treatment records from the Veteran's Air Force service, it is unclear from the examination report if the examiner considered the numerous entries related to the right knee made during the Veteran's active Naval service.  At least one entry noted possible over-use of the right knee due to the Veteran's extensive running regimen.  This is significant information that requires assessment by a medical professional.  

There is also an equivocal, but supportive nexus opinion from J.K. Hubert, D.O., dated in May 2011.  Dr. Hubert reported that the Veteran had been evaluated, but treatment records are not part of the claims file.  Any related treatment records from Dr. Hubert should be obtained.  Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to authorize VA to obtain all treatment and evaluation records pertaining to the right knee from Dr. Hubert and the Scott and White Clinic.
 
2.  The AOJ should obtain all VA treatment records related to a right knee disorder since March 2010.  

3.  If the AOJ cannot obtain any requested records, it should advise the Veteran; tell him what efforts were made to obtain the records; and what further actions will be taken with regard to his claim.

4.  After the above is complete, the AOJ should arrange an examination to determine whether a current right knee disability is related to the symptomatology and injuries reported in service.  The claims file must be provided for review by the examiner as part of the examination.  Advise the examiner that the Veteran's reports of injuries and symptoms must be considered in rendering the opinion.

Ask the examiner to opine as to whether there is at least a 50-percent probability that the Veteran's current right knee disability (any right knee disability present at any time since 2010, had its onset in active service or is otherwise the result of a disease or injury in active service.

In addition to the service treatment records related to the May 1977 motor vehicle accident in which the Veteran was injured, the examiner should note the right-knee related service treatment records dated for the period 1990 to 1991, to include March and October 1991.

The examiner should provide reasons for any opinion rendered, to include agreement or disagreement with Dr. K's opinion and the reasons for any agreement or disagreement.

3.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




